__________



 

 

 

 

 

EMPLOYMENT AGREEMENT



 

 

 

 

Between

:





MIV THERAPEUTICS, INC.



 

 

And

:





DR. I. MARK LANDY



 

 

MIV Therapeutics, Inc.


#1 - 8765 Ash Street, Vancouver, British Columbia, Canada, V6P 6T3



__________





--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT



 

                       THIS EMPLOYMENT AGREEMENT

is made and dated for reference effective as at 1st Day of January 2008, and
fully executed on this 15th Day of January 2008.





 

BETWEEN

:





MIV THERAPEUTICS, INC.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an executive
office and an address for notice and delivery located at #1 - 8765
Ash Street, Vancouver, British Columbia, Canada, V6P 6T3





(the "Company");

OF THE FIRST PART



AND

:





DR. I MARK LANDY

, an individual residing in the State of
Georgia, U.S.A., and having an address for notice and delivery
located at 880 Glengate Place, Atlanta, Georgia, U.S.A., 30328





(the "Employee");

OF THE SECOND PART



(the Company and the Employee being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties"
as the context so requires).



 

                       

WHEREAS:





A.                    The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the NASD Over-The-Counter Bulletin Board;



B.                    The Employee has expertise in and specializes in providing
valuable management and financing services to both junior bio-medical and
technology sector reporting and non-reporting companies



C.                    The Company is involved in the principal business of
designing, developing and manufacturing a new generation of implantable medical
devices that will utilize the Company's advanced biocompatible stent coating and
drug-delivery technologies (collectively, the "Business"); and, as a consequence
thereof, the Company desire to employ the Employee as its President and Chief
Executive Officer ("CEO"), and the Employee desires to accept such employment ;



D.

                   The Parties hereto have agreed to enter into this Agreement
which shall serve to supersede all previous Agreements between the parties;







--------------------------------------------------------------------------------



- 2 -

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:




Article 1
DEFINITIONS, INTERPRETATION, SCHEDULE AND ENTIRE AGREEMENT



1.1

                   Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:





(a)         "Advance" has the meaning ascribed to it in section "3.6"
hereinbelow;



(b)         "Agreement" means this Employment Agreement as from time to time
supplemented or amended by one or more agreements entered into pursuant to the
applicable provisions hereof, together with any Schedules attached hereto;



(c)         "Arbitration Act" means the International Commercial Arbitration Act
(British Columbia) and pursuant to the rules and procedures of the British
Columbia International Arbitration Centre, as amended from time to time, as set
forth in Article "9" hereinbelow;



(d)         "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(e)         "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(f)         "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



(g)         "Business" has the meaning ascribed to it in recital "C."
hereinabove.



(h)         "business day" means any day during which Canadian Chartered Banks
are open for business in the City of Vancouver, Province of British Columbia,
Canada;



(i)         "Change in Control" means, in relation to sections "3.3" and "4.7"
hereinbelow, the occurrence of any of the following events:



(i)        the acquisition, whether direct or indirect, of voting shares of the
Company in excess of 51% of the issued and outstanding voting shares of the
Company by a person or group of persons acting in concert, other than through an
employee share purchase plan or employee share ownership plan and other than by
persons who are, or who are controlled by, the existing shareholders of the
Company;



(ii)       any change or changes in the composition of the Board of Directors of
the Company from the Effective Date such that less than a majority of the Board
of Directors continues to consist of directors who are continuing directors
(each a "Continuing Director"). In this regard Continuing Director means an
individual who is a member of the Board of Directors as of the Effective Date,
or who becomes a member of the Board of Directors subsequent to the Effective
Date with the approval of a majority of the Directors who were Continuing
Directors as of the Effective Date;





--------------------------------------------------------------------------------



- 3 -

(iii)      a merger of the voting shares of the Company where the voting shares
of the resulting merged company are owned or controlled by shareholders of whom
more than 51% are not the same as the shareholders of the Company immediately
prior to the merger; or



(iv)       a sale by the Company of substantially all of the assets of the
Company to an entity that is not controlled by either the shareholders of the
Company or by the Company;



(j)         "Company" means MIV Therapeutics, Inc., a company incorporated under
the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;



(k)         "Company's Non-Renewal Notice" has the meaning ascribed to in
section "3.2" hereinbelow;



(l)         "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



(m)         "Effective Termination Date" has the meaning ascribed to it in each
of sections "3.3", "3.4", "3.5", "3.6" and "5.3" hereinbelow;



(n)         "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



(o)         "Employee" means Dr. I. Mark Landy;



(p)         "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(q)         "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(r)         "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(s)         "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(t)         "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(u)         "Notice of Termination Date" has the meaning ascribed to it in each
of sections "3.3", "3.4", "3.5" and "5.3" hereinbelow;



(v)         "Option" has the meaning ascribed to it in section "4.7"
hereinbelow;



(w)         "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(x)         "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;



(y)         "OTCBB" means the NASD Over-The-Counter Bulletin Board;



(z)         "Parties" or "Party" means, individually and collectively, the
Company, and/or the Employee hereto, as the context so requires, together with
each of their respective successors and permitted assigns as the context so
requires;



(aa)      "Property" has the meaning ascribed to it in section "5.4"
hereinbelow;



--------------------------------------------------------------------------------



- 4 -



(bb)      "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(cc)      "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Employee and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, the NASDAQ, the OTCBB and all
regulatory authorities from whom any such authorization, approval or other
action is required to be obtained or to be made in connection with the
transactions contemplated by this Agreement;



(dd)      "Severance Package" has the meaning ascribed to it in section "3.3"
hereinbelow;



(ee)      "Subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary;





(ff)      "Vacation" has the meaning ascribed to it in section "4.6"
hereinbelow.



1.2

                   Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:





(a)        the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)        any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)        words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



1.3                   Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, any agreement between the Company
and any entity of which Employee was the sole owner.



 

Article 2
GENERAL SERVICES AND DUTIES OF THE EMPLOYEE



2.1                   General Services. During the Initial Term and during the
continuance of this Agreement the Company hereby agrees to employEmployee as its
President and CEO and the Employee hereby agrees to be subject to the direction
and supervision of, and to have the authority as is delegated to him by, the
Board of Directors consistent with such position, and the Employee also agrees
to accept such position in order to provide such related services as the Board
of Directors shall, from time to time, reasonably assign to the Employee and as
may be necessary for the ongoing maintenance and development of the Company's
various Business interests during the Initial Term and during the continuance of
this Agreement (collectively, the "General Services"); it being expressly
acknowledged and agreed by the Parties hereto that the Employee shall initially
commit and provide to the Company the General Services on a non-exclusive,
however, priority basis during the Initial Term and during the continuance of
this Agreement for which the Company, as more particularly set forth
hereinbelow, hereby agrees to pay and provide to the order and direction of the
Employee each of the proposed compensation amounts as set forth in Articles "4"
hereinbelow.



--------------------------------------------------------------------------------



- 5 -



                       In this regard it is hereby acknowledged and agreed that
the Employee shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Chairman of the Board of
Directors of the Company, or upon the advice or instructions of such other
director or officer of the Company as the Chairman of the Board of Directors of
the Company shall, from time to time, designate in times of the Chairman's
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.



2.2

                   Additional duties respecting the General Services. Without in
any manner limiting the generality of the General Services to be provided as set
forth in section "2.1" hereinabove, it is hereby also acknowledged and agreed
that Employee will, during the Initial Term and during the continuance of this
Agreement, serve as a member of he Boad of Directors of the Company, and shall
devote a reasonable portion of the Employee's time to the General Services of
the Employee as may be determined and required by the Board of Directors of the
Company for the performance of said General Services faithfully, diligently, to
the best of the Employee's abilities and in the best interests of the Company
and, furthermore, that the Employee's time will be prioritized at all times for
the Company in that regard. Notwithstanding the above, nothing herein shall be
deemed to limit Employee's right to conduct such other business or to perform
other, non-competing services to another entity that does not compete with the
business of the Company.





2.3                   Adherence to rules and policies of the Company. The
Employee hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Employee.



 

Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                   Effectiveness and Initial Term of the Agreement. The
initial term of this Agreement (the "Initial Term") is for a period of five
years commencing on January 1, 2008 (the "Effective Date"), however, is subject,
at all times, to the Company's prior receipt, if required, of Regulatory
Approval from each of the Regulatory Authorities to the terms and conditions of
and the transactions contemplated by this Agreement.



3.2                   Renewal by the Company after the Initial Term. Subject at
all times to sections "3.3", "3.4", "3.5" and "5.3" hereinbelow, this Agreement
shall renew automatically if not specifically terminated in accordance with the
following provisions. The Company agrees to notify the Employee in writing at
least 180 calendar days prior to the end of the Initial Term of its intent not
to renew this Agreement (the "Company's Non-Renewal Notice"). Should the Company
fail to provide a Company's Non-Renewal Notice this Agreement shall
automatically renew on a one year to one year term renewal basis after the
Initial Term until otherwise specifically renewed in writing by each of the
Parties hereto for a different term, or otherwise, terminated as provided
herein.Any such renewal on a one year basis shall be on the same terms and
conditions contained herein unless modified and agreed to in writing by the
Parties in advance.



--------------------------------------------------------------------------------



- 6 -



3.3                   Termination without cause by the Company and Severance
Package. Notwithstanding any other provision of this Agreement, this Agreement
may be terminated by the Company at any time after the Effective Date and during
the Initial Term and during the continuance of this Agreement upon the Company's
delivery to the Employee of prior written notice of its intention to do so (the
"Notice of Termination" herein) at least 90 calendar days prior to the effective
date of any such termination (the end of such 90-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Employee's ongoing obligation to provide the General Services will
immediately cease upon the date of the Notice of Termination, however, the
Company shall continue to be obligated to provide and to pay to the Employee all
of the amounts otherwise payable to the Employee under Article "4" hereinbelow
until the Effective Termination Date. In this regard, and in addition to all of
the amounts otherwise due and payable to the Employee under Article "4"
hereinbelow until the Effective Termination Date, the Company shall also pay and
provide to the Employee the following amounts in the following manner, however,
subject, at all times, to the Employee's ongoing compliance with the Employee's
obligations under Article "5" hereinbelow, such ongoing compensation
representing the Employee's clear and unequivocal severance for the early
termination by the Company without cause of this Agreement prior to the
completion of the Initial Term:



(a)        

an additional severance cash payment equating to an aggregate of 36 months of
the annual salary in effect as of the Effective Termination Date payable within
14 calendar days of the Effective Termination Date;





(b)        In the event that Employee is terminated without cause by the Company
due to a Change in Control, then in addition to any of the benefits provided to
the Employee under this Section, Employee is entitled to receive an additional
severance cash payment equal to his annual salary in effect as of the Effective
Termination Date multiplied by the number of years the Employee has been
employed as an employee or director of the Company, whichever is greater,
payable within fourteen (14) calendar days of the Effective Termination Date.



(c)        

any Expense payment reimbursements which would then be due and owing by the
Company to the Employee to the date of the Effective Termination Date and,
subject to the Employee's prior compliance with the provisions of section "4.5"
hereinbelow, payable within 14 calendar business days of the Effective
Termination Date;





(d)        

any Vacation pay which would then be due and owing by the Company to the
Employee to the date of the Effective Termination Date and payable within 14
calendar days of the Effective Termination Date;





(e)        subject to the provisions of sections "4.7" and "4.8" hereinbelow,

confirmation that all of the Employee's then issued and outstanding and vested
Options in and to the Company as at the Effective Termination Date are
exercisable for a period of two years from the Effective Termination Date; and





(f)        

confirmation that all of the Employee's then Benefits coverage will be extended
to the Employee for a period ending three (3) years from the Effective
Termination Date;





--------------------------------------------------------------------------------



- 7 -



with the aggregate of each such obligation of the Company to the Employee under
each of paragraphs "(a)", "(b)", "(c)", "(d)" and "(e)" hereinabove being herein
collectively referred to as the "Severance Package".



3.4                   Termination without Cause by the Employee. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Employee at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Employee's delivery to the
Company of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 90 calendar days prior to the effective date of
any such termination (the end of such 90-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Employee's ongoing obligation to provide the General Services will continue
only until the Effective Termination Date and the Company's ongoing obligation
to provide and to pay to the Employee all of the amounts otherwise payable to
the Employee under Article "4" hereinbelow will continue only until the
Effective Termination Date. Notwithstanding anything herein to the contrary, and
subject to the provisions of sections "4.7" and "4.8" herein below, all of the
Employee's then issued and outstanding and vested Options in and to the Company
as at the Effective Termination Date are exercisable for a period of two years
from the Effective Termination Date.



3.5                   Termination by the Employee for any Change in Control.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by the Employee at any time after the Effective Date and during the
Initial Term and during the continuance of this Agreement upon the Employee's
delivery to the Company of prior written notice of its intention to do so (the
"Notice of Termination" herein) at least 30 calendar days prior to the effective
date of any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein) if the Employee
determines that the occurrence of any event or series of event constitutes or
may constitute, upon fruition, a Change in Control of the Company. Upon receipt
of such Notice of Termination the Company shall have until 14 calendar days
prior to the Effective Termination Date to respond to the Employee respecting
the Company's determination of whether or not a Change in Control has occurred
or will occur. Any dispute as amongst the Parties respecting any such Change in
Control determination shall be determined by arbitration in accordance with
Article "9" hereinbelow.



                       In any such event the Employee's ongoing obligation to
provide the General Services will immediately cease upon the date of the Notice
of Termination, however, the Company shall continue to be obligated to provide
and to pay to the Employee all of the amounts otherwise payable to the Employee
under Article "4" hereinbelow until the Effective Termination Date. In this
regard, and in addition to all of the amounts otherwise due and payable to the
Employee under Article "4" hereinbelow until the Effective Termination Date,
should it either be agreed by the Parties or determined by arbitration in
accordance with Article "9" hereinbelow that a Change in Control has in fact
occurred or will occur, the Company shall also pay and provide to the Employee
the entire Severance Package as detailed in section "3.3" hereinabove subject,
at all times, to the Employee's ongoing compliance with the Employee's
obligations under Article "5" hereinbelow, such ongoing compensation again
representing the Employee's clear and unequivocal severance for the early
termination by the Company without cause of this Agreement.. Further all such
unvested shares and unvested Stock Options as issued to the Employee as of the
date of the Change in Control being herewith defined as the Effective
Termination Date shall vest immediately.



3.6                   Termination for cause by any Party and Advance.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by any Party hereto at any time upon written notice to the other
Party of such Party's intention to do so (the "Notice of Termination" herein) at
least 14 calendar days prior to the effective date of any such termination (the
end of such 14-day period from such Notice of Termination being the "Effective
Termination Date" herein), and damages sought, if:



--------------------------------------------------------------------------------



- 8 -



(a)        the other Party fails to cure a material breach of any provision of
this Agreement within 30 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
30 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)        the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 30 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 30 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)        the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)        the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 30 calendar days.



                       

In any such event the Employee's ongoing obligation to provide the General
Services will continue only until the Effective Termination Date and the Company
shall continue to pay to the Employee all of the amounts otherwise payable to
the Employee under Article "4" hereinbelow until the Effective Termination Date.





                       

In this regard, and in the event that the Company terminates this Agreement at
any time for cause by providing 30 calendar days' prior written notice to the
Employee with respect to either of paragraphs "(a)" or "(b)" only hereinabove,
the Company shall pay to the Employee all of the amounts otherwise due or
payable to the Employee by the Company pursuant to Article "4" hereinbelow until
the Effective Termination Date (collectively, the "Advance"); and which Advance
may then be utilized by the Employee to either cure or correct any material
breach or willful non-compliance consequent thereon; failing which the Company
may then offset or claim any such Advance as against any other amounts which may
then be due and owing by the Company to the Employee under the terms and
conditions of this Agreement. In addition, and should it then be either agreed
by the Company or determined by arbitration in accordance with Article "9"
hereinbelow that the Employee had, in fact, appropriately terminated this
Agreement for cause, the Company shall then be obligated to provide and pay to
the Employee all of the amounts which comprise the Severance Package in the
manner as set forth in section "3.4" hereinabove.





3.7

                   Disability or death. Notwithstanding any other provision of
this Agreement, this Agreement may be terminated at any time by any Party within
14 calendar days after the death or disability of the Employee, as a without
fault termination (the resulting effective date of any such termination being
herein also the "Effective Termination Date"). For the purposes of this
Agreement the term "disability" shall mean the Employee shall have been unable
to provide the General Services contemplated under this Agreement for a period
of 90 consecutive calendar days,during any 360 calendar day period, due to a
physical or mental disability. A determination of disability shall be made by a
physician satisfactory to both the Employee and the Company; provided that if
the Employee and the Company do not agree on a physician, the Employee and the
Company shall each select a physician and these two together shall select a
third physician whose determination as to disability shall be binding on all
Parties. In the event that the Employee's employment is terminated by death or
because of disability during the performance of his duties pursuantto this
Agreement, the Company shall pay to the estate of the Employee or to the
Employee, as the case may be, all amounts to which the Employee would otherwise
be entitled under Article "3.5"as of the Effective Termination Date.





--------------------------------------------------------------------------------



- 9 -



3.8                   Additional severance upon cessation of Employee as
President or CEO. Notwithstanding any other provision of this Agreement, and in
consideration of Employee's present agreement to accept and maintain the
responsibilities imposed upon him as the current President or CEO and a director
of the Company and continuing from the effective date hereof, it is hereby
acknowledged and agreed that, should Employee's position as the President or CEO
of the Company cease or be terminated for any reason whatsoever subsequent to
the Effective Date of this Agreement and including, without limitation, by
virtue of Employee's resignation as the President or CEO of the Company, then
the Company shall be obligated to pay to Employee an additional severance cash
payment of U.S. $100,000.00 within 10 calendar days of the effective date of
such cessation or termination as President of the Company.



3.9                   Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.2",
"3.3", "3.4", "3.5", "3.6", "3.7", "3.8" and "5.3" herein shall survive the
termination of this Agreement.



 

Article 4
COMPENSATION OF THE EMPLOYEE



4.1                   Salary. It is hereby acknowledged and agreed that the
Employee shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Employee the gross annual
salary of not less than U.S. $360,000.00 (the "Salary"). All such Salary will be
due and payable by the Company to the Employee bi-monthly and on or about the
fifteenth and thirtieth day of each month of the then monthly period of service
during the continuance of this Agreement subject to all applicable tax
witholdings.



4.3

                   Increase in Salary. It is hereby acknowledged that the Salary
payable under this Agreement shall be reviewed and renegotiated to such higher
salary amount as agreed upon, at the request of either Party not less than
annually during the continuance of this Agreement and, in the event that the
Parties cannot agree, then the Salary shall be increased on an annual basis by
the greater of (i) 10% or (ii) the percentage which is the average percentage of
all increases to management salaries and fees within the Company during the
previous 12-month period. Any dispute respecting either the effectiveness or
magnitude of the Salary hereunder shall be determined by arbitration in
accordance with Article "9" hereinbelow.





4.4

                   Bonus payments. It is hereby also acknowledged that the Board
of Directors shall, in good faith, consider the payment of reasonable industry
standard annual bonuses (each being a "Bonus") based upon the performance of the
Company and upon the achievement by the Employee and/or the Company of
reasonable management objectives to be reasonably established by the Board of
Directors (after reviewing proposals with respect thereto defined by the
Employee in the Employee's capacity as the President and CEO of the
Company,These management objectives shall consist of both financial and
subjective goals and shall be specified in writing by the Board of Directors,
and a copy shall be given to the Employee prior to the commencement of the
applicable year. The payment of any such Bonus shall be payable no later than
within 120 calendar days of the ensuing year after any calendar year commencing
on the Effective Date. Any dispute respecting either the effectiveness or the
magnitude of any Bonus hereunder shall be determined by arbitration in
accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------



- 10 -



4.5                   Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Employee shall also be reimbursed for all direct and reasonable
expenses actually and properly incurred by the Employee for the benefit of the
Company (collectively, the "Expenses"); and which Expenses, it is hereby
acknowledged and agreed, shall be payable by the Company to the Employeeas soon
as conveniently possible after the prior delivery by the Employee to the Company
of written substantiation on account of each such reimbursable Expense.



4.6                   Paid Vacation. It is hereby also acknowledged and agreed
that, during the term of this Agreement, the Employee shall be entitled to four
weeks paid vacation (collectively, the "Vacation"). In this regard it is further
understood hereby that the Employee's entitlement to any such paid Vacation
during any year (including the initial year) during the continuance of this
Agreement will be subject, at all times, to the Employee's entitlement to only a
pro rata portion of any such paid Vacation time during any year (including the
initial year) and to the effective date upon which this Agreement is terminated
prior to the end of any such year for any reason whatsoever.



4.7                   Options. Subject to the following and the provisions of
section "4.8" hereinbelow, it is hereby acknowledged and agreed that the
Employee will be granted, or will have already been granted, subject to the
rules and policies of the Regulatory Authorities and applicable securities
legislation, the terms and conditions of the Company's existing stock option
plan (the "Option Plan") and the final determination of the Board of Directors,
acting reasonably, an incentive stock option or options (each being an "Option")
as follows:



a) 5,200,000 common shares at an exercise price of not more than U.S. $ 0.60 per
share;



b) 1,045,000 common shares at an exercise price of not more than U.S. $ 0.55 per
share;



and



c) 8,000,000 common shares at an exercise price of not more than U.S. $ 0.55 per
share which shall vest as follows: 3,200,012 will vest immediately upon
execution of this Agreement; 4,799,988 will vest ratably over thirty six (36)
months commencing on the date of execution of this Agreement (133,333 per
month).



all of which shall beexercisable for a period of not less than seven years from
the date of grant; and such further number of Options to acquire an equivalent
number of Option Shares of the Company as the Board of Directors may determine,
in its sole and absolute discretion; and which Option or Options will be
exercisable for such periods and at such exercise price or prices per Option
Share as the Board of Directors may also determine, in its sole and absolute
discretion, from time to time after the Effective Date hereof.



          

In the event of termination of the Employee hereunder for any reason, or if the
Employee no longer wishes to be employed by the Company for any reason, the
Employee shall have two (2) years from the Effective Termination Date to
exercise all vested Options.





          It is hereby acknowledged and agreed

that the number of Options granted by the Company to the Employee hereunder
shall be reviewed and renegotiated upward at the request of either Party on a
reasonably consistent basis during the continuance of this Agreement and, in the
event that the Parties cannot agree, then the number of Options shall be
increased on an annual basis by the percentage which is the average percentage
of all increases to management stock options within the Company during the
previous 12-month period; and in each case on similar and reasonable exercise
terms and conditions. Any dispute respecting either the effectiveness or
magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow. Notwithstanding any
other provision in any provision of this Agreement to the contrary, those
options identified in subparagraph 4.7 (a) and (b) shall be deemed fully vested
as of the date hereof. All options which are the subject of this Agreement are
Incentive Stock Options (ISO's) as defined by the Internal Revenue Service. In
the event the Internal Revenue Service determines that any or all such options
are not ISOs and such determination causes Employee to incur tax obligations,
the Company will reimburse Employee for the amount thereof. At no time shall the
Options granted to Employee hereunder constitute less than six percent (6%) of
the fully diluted shareholder ownership in the Company. The Company agrees that
in the event such interest falls below six percent (6%), it shall grant to
Employee additional Options at $.55 per share to Employee necessary to bring
Employee shareholding up to six percent (6%) of the Company.





--------------------------------------------------------------------------------



- 11 -



4.8                   Options subject to the following provisions. In this
regard, and subject also to the following, it is hereby acknowledged and agreed
that the exercise of any such Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan.In this regard, and in accordance with the terms and conditions of each
final form of Option agreement, the Parties hereby also acknowledge and agree
that:



(a)        Registration of Option Shares under the Options: the Company shall
file with the United States Securities and Exchange Commission (the "SEC") a
registration statement on Form S-8 (the "Form S-8 Registration Statement")
within 60 calendar days after the Effective Date hereof covering the issuance of
all Option Shares of the Company underlying the then issued Options, and such
Form S-8 Registration Statement shall comply with all requirements of the United
States Securities Act of 1933, as amended (the "Securities Act"). In this regard
the Company shall use its best efforts to ensure that the Form S-8 Registration
Statement remains effective as long as such Options are outstanding, and the
Employee fully understands and acknowledges that these Option Shares will be
issued in reliance upon the exemption afforded under the Form S-8 Registration
Statement which is available only if the Employee acquires such Option Shares
for investment and not with a view to distribution. The Employee is familiar
with the phrase "acquired for investment and not with a view to distribution" as
it relates to the Securities Act and the special meaning given to such term in
various releases of the United States Securities and Exchange Commission (the
"SEC");



(b)        Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors of the Company approve each grant of Options to the Employee and, if
required, by the applicable Regulatory Authorities and the shareholders of the
Company. The Company shall file, on behalf of the Employee, all reports required
to filed with the SEC pursuant to the requirements of Section 16(a) under the
Exchange Act and applicable rules and regulations;



(c)        Disposition of any Option Shares: the Employee further acknowledges
and understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Employee agrees that the Employee
shall in no event make any disposition of all or any portion of the Option
Shares which the Employee may acquire hereunder unless and until:



--------------------------------------------------------------------------------



- 12 -



(i)        there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



(ii)       (A) the Employee shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Employee shall
have furnished the Company with an opinion of the Employee's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Employee's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Employee of such concurrence; and



(d)        Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Employee shall be
entitled to exercise any Option granted hereunder in accordance with the Stock
Option Plan or cashless exercise in the Employee's sole and absolute discretion.



4.9                   Benefits. It is hereby acknowledged and agreed that,
during the continuance of this Agreement, the Employee shall be provided with a
monthly stipend of U.S. $2,500 which the Employee may then utilize, in the
Employee's sole and absolute discretion, in order to secure and pay for such
medical services and life insurance plans in the United States as the Employee
may so determine. In addition, it is hereby also acknowledged and agreed that,
during the continuance of this Agreement, the Employee shall be entitled to
participate fully in each of the Company's respective medical services plans and
management and employee benefits program(s) (collectively, the "Benefits").
Benefits are increased annually in accordance with increases in Employee's
Salary.



 

Article 5
ADDITIONAL OBLIGATIONS OF THE EMPLOYEE



5.1                   Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, the Employee will provide the Board of
Directors with such information concerning the results of the Employee's General
Services and activities hereunder for the previous month as the Board of
Directors may reasonably require.



5.2                   Opinions, reports and advice of the Employee. The Employee
acknowledges and agrees that all written and oral opinions, reports, advice and
materials provided by the Employee to the Company in connection with the
Employee's employment hereunder are intended solely for the Company's benefit
and for the Company's uses only, and that any such written and oral opinions,
reports, advice and information are the exclusive property of the Company. In
this regard the Employee covenants and agrees that the Company may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Company's sole and absolute discretion. The Employee further
covenants and agrees that no public references to the Employee or disclosure of
the Employee's role in respect of the Company may be made by the Employee
without the prior written consent of the Board of Directors in each specific
instance and, furthermore, that any such written opinions, reports, advice or
materials shall, unless otherwise required by the Board of Directors, be
provided by the Employee to the Company in a form and with such substance as
would be acceptable for filing with and approval by any Regulatory Authority
having jurisdiction over the affairs of the Company from time to time.



--------------------------------------------------------------------------------



- 13 -



5.3                   Employee's business conduct. The Employee warrants that
the Employee shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Employee. In particular, and in this
regard, the Employee specifically warrants to provide the General Services in a
sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Employee is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Employee's reputation, the
Company may require that the Employee make such alterations in the Employee's
business conduct or structure, whether of management or Board representation or
employee representation, as the Board of Directors may reasonably require, in
its sole and absolute discretion, failing which the Company, in its sole and
absolute discretion, may terminate this Agreement upon prior written notice to
the Employee to do so (the "Notice of Termination" herein) at least 30 calendar
days prior to the effective date of any such termination (the end of such 30-day
period from such Notice of Termination being the "Effective Termination Date"
herein). In any such event the Employee's ongoing obligation to provide the
General Services will continue only until the Effective Termination Date and the
Company shall continue to pay to the Employee all of the amounts otherwise
payable to the Employee under Article "4" hereinabove until the Effective
Termination. In the event of any debate or dispute as to the reasonableness of
the Board of Directors' request or requirements, the judgment of the Board of
Directors shall be deemed correct until such time as the matter has been
determined by arbitration in accordance with Article "9" hereinbelow.



5.4                   Right of ownership to the business and related Property.
The Employee hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Employee any interest
whatsoever in and to any of the Property. In this regard the Employee hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Employee acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Employee's knowledge of and association with the
Property interests during the Initial Term and during the continuance of this
Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the Employee
hereby further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Employee becomes aware of the infringement or challenge.



                       

In addition, and for even greater certainty, the Employee hereby assigns to the
Company the entire right, title and interest throughout the world in and to all
work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Employee during the performance of this Agreement, or which
are made, conceived, or reduced to practice, or authored with the use of
information or materials of the Company either received or used by the Employee
during the performance of this Agreement or any extension or renewal thereof.
The Employee shall promptly disclose to the Company all works, writings,
formulas, designs, models, photographs, drawings, design inventions and other
inventions made, conceived or reduced to practice, or authored by the Employeeas
set forth above. The Employee shall sign, execute and acknowledge, or cause to
be signed, executed and acknowledged without cost to Company or its nominees,
patent, trademark or copyright protection throughout the world upon all such
works, writings, formulas, designs, models, drawings, photographs, design
inventions and other inventions; title to which the Company acquires in
accordance with the provisions of this section.





--------------------------------------------------------------------------------



- 14 -



Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



 

6.1                   Confidentiality. Each Party will not, except as authorized
or required by its respective duties and obligations hereunder, reveal or
divulge to any person, company or entity any information concerning the
respective organization, business, finances, transactions or other affairs of
the other Party hereto, or of any of the other Party's respective subsidiaries,
if any, which may come to the Party's knowledge during the continuance of this
Agreement, and each Party will keep in complete secrecy all confidential
information entrusted to the Party and will not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the other Party's respective business interests. This restriction
will continue to apply after the termination of this Agreement without limit in
point of time but will cease to apply to information or knowledge which may come
into the public domain.



6.2                   Compliance with applicable laws. Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1

                   Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, Employees and agents (each such party being an
"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.





7.2                   No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



7.3                   Claim of indemnification. The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.



7.4                   Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



--------------------------------------------------------------------------------



- 15 -



7.5

                   Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.





7.6                   Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)        such counsel has been authorized by the relevant Party;



(b)        the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)        the named parties to any such action include that any Party hereto
and the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)        there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



7.7                   Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



7.8                   Further Indemnification. The parties hereto agree to
execute that certain Indemnifcation Agreement, the form of which is attached
hereto as Appendix 1.



 

Article 8
FORCE MAJEURE



8.1                   Events. If either Party hereto is at any time either
during this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



--------------------------------------------------------------------------------



- 16 -



8.2

                   Notice. A Party shall within three calendar days give notice
to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.





Article 9
ARBITRATION



9.1                   Matters for arbitration. Except for matters of indemnity
or in the case of urgency to prevent material harm to a substantive right or
asset, the Parties agree that all questions or matters in dispute with respect
to this Agreement shall be submitted to arbitration pursuant to the terms
hereof. This provision shall not prejudice a Party from seeking a Court order or
assistance to garnish or secure sums or to seek summary remedy for such matters
as counsel may consider amenable to summary proceedings.



9.2                   Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                   Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Act. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Act. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place for
the purpose of hearing the evidence and representations of the Parties, and the
chairperson shall preside over the arbitration and determine all questions of
procedure not provided for by the Arbitration Act or this section. After hearing
any evidence and representations that the Parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the Parties.
The expense of the arbitration shall be paid as specified in the award.



9.4                   Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



Article 10
GENERAL PROVISIONS



10

.1                 No assignment. This Agreement may not be assigned by any
Party hereto except with the prior written consent of the other Parties.





--------------------------------------------------------------------------------



- 17 -



10.2

                 Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a recognized post office and addressed
to the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified on the front page of this Agreement. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change. All notices shall also be
sent electronically.





10.3                 Time of the essence. Time will be of the essence of this
Agreement.



10.4                 Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



10.5                 Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



10

.6                 Further assurances. The Parties will from time to time after
the execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.7

                 Representation and costs. It is hereby acknowledged by each of
the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark Agents,
acts solely for the Company, and, correspondingly, that the Employee has been
required by each of Lang Michener LLP and the Company to obtain independent
legal advice with respect to his review and execution of this Agreement. In
addition, it is hereby further acknowledged and agreed by the Parties hereto
that Lang Michener LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to Company and/or a fiduciary duty to the same arising from
either a directorship, officership or similar relationship arising out of the
request of the Company for certain of such persons to act in a similar capacity
while acting for the Company as counsel. Correspondingly, and even where, as a
result of this Agreement, the consent of each Party hereto to the role and
capacity of Lang Michener LLP, and its principal owners and associates, as the
case may be, is deemed to have been received, where any conflict or perceived
conflict may arise, or be seen to arise, as a result of any such capacity or
representation, each Party hereto acknowledges and agrees to, once more, obtain
independent legal advice in respect of any such conflict or perceived conflict
and, consequent thereon, Lang Michener LLP, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any Party hereto is in any way affected or
uncomfortable with any such capacity or representation.





10.8                 Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, and the federal laws of
Canada applicable thereto.



10.9                 Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



--------------------------------------------------------------------------------



- 18 -



10.10

               Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.





10.11               Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



10.12               No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.13               Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                       IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.



The COMMON SEAL of
MIV THERAPEUTICS, INC.,
the Company herein, was hereunto affixed
in the presence of:


          s/s "Alan P. Lindsay", Chairman     
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)





--------------------------------------------------------------------------------



- 19 -



 

Dr. I. Mark Landy


the Employee herein


          s/s "Dr. I. Mark Landy"           
Dr. I. Mark Landy

)
)
)
)
)
)

 




__________



 

 

 



--------------------------------------------------------------------------------



Schedule A



 

 

                       This is Schedule "A" to that certain Employment
Agreement, dated for reference effective on January 15, 2008, as entered into
between MIV Therapeutics, Inc. and Dr. I. Mark Landy.



 

Underlying Agreement



Refer to the materials attached hereto

.





 

 

 

 

 

 

 